Citation Nr: 0636772	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-34 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to a compensable rating for residuals of a 
right fifth metacarpal fracture.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1972 to February 1976.  This appeal is before the 
Board of Veterans' Appeals (Board) from a September 2003 
rating decision of the San Diego, California Regional Office 
(RO) of the United States Department of Veterans Affairs 
(VA).  

The issue of entitlement to service connection for headaches 
is being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if any 
action on his part is required.


FINDINGS OF FACT

1.  The veteran is not shown to have acquired pathology 
(disease or injury residual) of either eye.

2.  Residuals of a right 5th metacarpal fracture have not 
resulted in amputation of the little finger or in ankylosis 
of the finger warranting rating as amputation.


CONCLUSIONS OF LAW

1.  Service connection for an eye disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).

2.  A compensable rating is not warranted for residuals of a 
right 5th metacarpal fracture.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.2, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (Codes) 5227, 5230 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertain to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Letters from the RO in March 2003 (service connection issues) 
and September 2005 (increased rating claim) advised the 
veteran of the information necessary to substantiate his 
claims and of his and VA's responsibilities in claims 
development, as well as to submit everything in his 
possession pertinent to the claims.  While notice regarding 
the increased rating issue was not provided prior to the 
initial adjudication of the matter, the veteran had 
opportunity to respond, and the claim was readjudicated (See 
December 2005 supplemental statement of the case (SSOC) after 
notice was given.  Consequently, the veteran is not 
prejudiced by any notice content or timing deficiency that 
occurred earlier in the process.  While the veteran has not 
received notice regarding either the rating of eye problems 
or effective dates of awards, as the decision below denies 
(and does not grant) the benefits sought, he is not 
prejudiced by the absence of such notice.  
As for the duty to assist, the veteran's service medical 
records and VA treatment records have been secured.  
Pertinent private records identified are associated with the 
claims file.  The Board has considered whether a VA 
examination is necessary, but has determined that because 
there is no competent evidence of current acquired eye 
disability, and no possibility that an examination would 
substantiate the claim for a compensable rating for the right 
5th metacarpal fractures residuals that a VA examination is 
not necessary.  See 38 C.F.R. § 3,159(c)(4), (d).  VA's duty 
to assist is met.  

Service Connection for Eye Disability

The veteran alleges he has eye disability as a result of the 
facial fractures he sustained in service (residuals of which 
are service connected).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The 
threshold requirement necessary to substantiate a claim of 
service connection is that there must be competent evidence 
of current disability.  Without such evidence there is no 
valid claim of service connection.  See Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  Refractive error of the eye is not 
considered a disease or injury for VA compensation purposes.  
38 C.F.R. § 3.303(c).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

VA and private medical records from 1992 to 2006 note the 
veteran's reports of pain in his face, including the area 
around the right eye but do not identify any eye pathology.  
On February 1993 VA examination the veteran's eyes were found 
to be normal.  Kaiser Permanente treatment records show 
normal function in the veteran's eyes, with extraocular 
muscles intact, unremarkable fundi, no diabetic retinopathy, 
and no other eye disorder.  

There is no competent (medical) evidence that the veteran has 
a disability of either eye which may be compensated.  
Notably, refractive error (which is shown by the record) is 
not a compensable disability.  See 38 C.F.R. § 3.303(c).  No 
examiner of record has attributed any visual loss (refractive 
error) to the veteran's facial trauma in service.  In the 
absence of any competent evidence of disability of either 
eye, the threshold requirement for establishing service 
connection for such disability is not met, and the claim must 
be denied.

Compensable rating for right 5th metacarpal fracture 
residuals

During service, the veteran sustained a fracture of the right 
fifth metacarpal.  He seeks a compensable rating for 
residuals of that injury.  

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  Separate rating codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Residuals of a little finger fracture are rated based on 
limitation of motion or ankylosis in the finger, and any 
limitation or ankylosis of the finger is to be rated 0 
percent.  38 C.F.R. § 4.71a, Codes 5227, 5230.  A compensable 
rating for little finger disability requires amputation.   
See Code 5156.   Extremely unfavorable ankylosis (as 
described in note (1) preceding Code 5216) may be rated as 
amputation.

At the outset, it is noteworthy that only right little finger 
disability is service connected, and that the RO has 
specifically denied service connection for right ring finger 
disability.  Consequently, only right little finger 
impairment may be considered in determining the proper rating 
to be assigned.

On June 2003 VA examination, there was no limitation of right 
little finger motion.  X-rays of the right hand showed a 
healed fracture of the fifth metacarpal.  There is no 
competent evidence that shows (or suggests) that the veteran 
had the right little finger amputated (or that it is so 
ankylosed so to warrant rating as amputation); nor does the 
veteran allege otherwise.  In the absence of any scintilla of 
evidence suggesting there is a compensable level of right 
little finger disability, the overwhelming preponderance of 
the evidence is against this claim.  Hence, it must be 
denied. 


ORDER

Service connection for an eye disability is denied.

A compensable rating for residuals of a right 5th metacarpal 
fracture is denied.


REMAND

The veteran claims that he has chronic headaches due to 
injury in service.  Service medical records show that he 
sustained facial fractures in March 1974.  He was treated for 
scalp/head injury in November 1974.  In May 1975, he reported 
having had headaches since the November 1974 injury.  On 
separation examination in December 1975, he continued to 
report a history of headaches since a head injury.

Postservice medical records since 1996 note the veteran's 
reports of headaches, and his allegations that they are due 
to trauma.  Since there is evidence of disability or symptoms 
of a disability, evidence of injury in service, and a 
suggestion from the record that the two may be related, a VA 
examination to determine whether they are indeed related is 
necessary.  See 38 C.F.R. § 3.159.

Accordingly, this claim is REMANDED for the following:

1.  The RO should arrange for a VA 
examination by an appropriate physician to 
determine the nature and likely etiology 
of any chronic headache disorder the 
veteran may have.  The veteran's claims 
file must be reviewed by the examiner in 
conjunction with the examination.  Any 
tests or studies deemed necessary must be 
completed.  The examiner should: (1) 
Determine whether the veteran has a 
chronic headache disorder. (2) If so, 
provide a diagnosis for the disorder. (3) 
Also if so, provide an opinion as to 
whether such headache disorder is at least 
as likely as not related to the veteran's 
service, and specifically to his 
head/facial traumas and headache 
complaints therein.  The examiner must 
explain the rationale for all opinions 
given.

2.  The RO should then readjudicate this 
claim.  If service connection for 
headaches remains denied, the RO should 
issue an appropriate SSOC, and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development must be handled in an expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


